Title: From Thomas Jefferson to Rabaut de St. Etienne, 3 June 1789
From: Jefferson, Thomas
To: Rabaut de St. Etienne, Jean Paul



Sir
Paris June 3. 1789.

After you quitted us yesterday evening, we continued our conversation (Monsr. de la Fayette, Mr. Short and myself) on the subject of the difficulties which environ you. The desireable object being to secure the good which the King has offered and to avoid the ill which seems to threaten, an idea was suggested, which appearing to make an impression on Monsr. de la Fayette, I was encouraged to pursue it on my return to Paris, to put it into form, and now to send it to you and him. It is this, that the king, in a seance royale, should come forward with a Charter of Rights in his hand, to be signed by himself and by every member of the three orders. This charter to contain the five great points which the Resultat of December offered on the part of the king, the abolition of pecuniary privileges offered by the privileged orders, and the  adoption of the National debt and a grant of the sum of money asked from the nation. This last will be a cheap price for the preceding articles, and let the same act declare your immediate separation till the next anniversary meeting. You will carry back to your constituents more good than ever was effected before without violence, and you will stop exactly at the point where violence would otherwise begin. Time will be gained, the public mind will continue to ripen and to be informed, a basis of support may be prepared with the people themselves, and expedients occur for gaining still something further at your next meeting, and for stopping again at the point of force. I have ventured to send to yourself and Monsieur de la Fayette a sketch of my ideas of what this act might contain without endangering any dispute. But it is offered merely as a canvas for you to work on, if it be fit to work on at all. I know too little of the subject, and you know too much of it to justify me in offering any thing but a hint. I have done it too in a hurry: insomuch that since committing it to writing it occurs to me that the 5th. article may give alarm, that it is in a good degree included in the 4th. and is therefore useless. But after all what excuse can I make, Sir, for this presumption. I have none but an unmeasurable love for your nation and a painful anxiety lest Despotism, after an unaccepted offer to bind it’s own hands, should seize you again with tenfold fury. Permit me to add to these very sincere assurances of the sentiments of esteem & respect with which I have the honor to be Sir Your most obedt. & most humble servt.,

Th: Jefferson

